NO. 07-10-0264-CR
                                      NO. 07-10-0265-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                   NOVEMBER 10, 2010
                             ______________________________


                                    ANTHONY CALDERON,

                                                                    Appellant

                                                v.

                                    THE STATE OF TEXAS,

                                                           Appellee
                            _________________________________

          FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;

           NOS. 2007-445080, 2009-456184; HON. STUART MESSER, PRESIDING
                          _______________________________

                                   On Motion to Dismiss
                             _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Anthony Calderon, by and through his attorney, has filed a motion to dismiss his

appeals because he no longer desires to prosecute them. Without passing on the merits of the

case, we grant the motions to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and

dismiss the appeals.    Having dismissed the appeals at appellant=s request, no motions for

rehearing will be entertained, and our mandates will issue forthwith.



Do not publish.                                      Per Curiam